Title: To George Washington from Captain William Hudson Ballard, 26 November 1779
From: Ballard, William Hudson
To: Washington, George


        
          Honoured Sir,
          West Point 26th Nov. 1779.
        
        I would beg Leave to Lay before you the Orders I Received, and sundry papers Belonging to a scout I Commanded, be a Party of the Late Col. Alden’s Regt., on the Frontiers of the State of N. York, where I Brought in Sundry Prisoners, togather with there Effects, which agreable to my Orders the Effects was sold at Vendue and the money is now deposited in the hands of Colo. Whiting untill your Excellency’s Pleasure be known.

The Prisoners I Brought was deliverd to the Commissioners to detect tratirous Conspirators against the States at Albany, and by them Sat at Liberty, and now Prosecuting me on a Charge of felony for Removing them and there Effects by which means, I Cannot go to Albany with Safety. Therefore, would beg your Excellency would Take the matter into Consideration and Judge as you think Proper. Enclosed are my Orders and the Papers. I am with the most Sensible Veneration your most Obediant & most Humble ser’t
        
          Wm. Hudson Ballard, Capt. 7th Mass. Regt.
        
      